 

Exhibit 10.2

 

ADDITIONAL AGREEMENT

ON FACTORING SERVICES UNDER “FINANCE” PROGRAM

to General Agreement on General Conditions of Factoring Services under
“Liquidity”
Program No. 09969-НР as of November 5, 2014

 

Moscow November 5, 2014

 

Open Joint-Stock Company “Bank Otkritie Financial Corporation”, hereinafter
referred to as the “Financial Agent”, represented by the Deputy Director of the
Factoring Transactions Department, Smirnova Zoya Vladimirovna, acting by power
of attorney No. 01/338 issued as of July 22, 2014, on the one part, and TOT
MONEY Limited Liability Company, hereinafter referred to as the “Customer”,
represented by the General Director, Sbitneva Elena Igorevna, acting on the
basis of the Articles of Association, on the other part, hereinafter
collectively referred to as the “Parties”, and individually – the “Party”, have
entered into this Additional Agreement on Factoring Services under “Finance”
Program (hereinafter – the “Additional Agreement”) to General Agreement on
General Conditions of Factoring Services under “Liquidity” Program No. 09969-НР
as of October 13, 2014 (hereinafter – the agreement) as follows:

 

1.1. The Parties hereby prescribe that clause 3.11. of the Agreement shall be
read as follows:

“3.11 First Payment on the Monetary Claim shall be made by the Financial Agent
within three business days from the date of fulfillment by the Customer of the
following conditions:

-   the Customer sends Notice on assignment of the Monetary Claim with the
Debtor’s note on notification;

-  all Primary Documents are submitted in accordance with Appendix No. 3 to the
Agreement and admitted by the Financial Agent to be properly executed documents;

-   there is a clear balance of the Customer’s Funding Limit and respective
Debtor’s Funding Limit as of the date of making First Payment;

-   the Debtor failed to redeem the Monetary Claim, which is assigned to the
Financial Agent, to the Customer.

1.2. This Additional Agreement becomes effective as of the date of its signing
by the Parties.

1.3. The Additional Agreement is valid within the term of the Agreement and
ceases to be effective as of the date of termination of the Agreement.

1.4. All other issues, which are not mentioned in this Additional Agreement,
shall be governed by the Agreement.

1.5. The Additional Agreement is made in three counterparts, two counterparts
for the Financial Agent, one counterpart for the Customer.

 

1.6. ADDRESSES AND BANK DETAILS OF THE PARTIES

 

Financial Agent: Customer: Open Joint-Stock Company “Bank Otkritie TOT MONEY
Limited Liability Company Financial Corporation” TOT MONEY LLC OJSC “Bank
Otkritie Financial Corporation” 17 B Butlerova Str., premises XI, room Address:
2 Letnikovskaya Str., bldg. 4, Moscow, 58, Moscow, 117342. 115114. Settlement
account Correspondent account 40702810400000006693 with OJSC
30101810300000000985 with Operational “Bank Otkritie Financial Corporation”
Department, Moscow Correspondent account 30101810300000000985 BIC (Bank
Identification Number) BIC (Bank Identification Number) 044525985  044525985 INN
(Taxpayer Identification Number) 7714868349 INN (Taxpayer Identification Number)
OKPO (Russian Classifier of Enterprises and 7706092528 Organizations) 09177361
KPP (Tax Registration Reason Code) Fax: 89032981690 775001001 E-mail:
nmaklashova@netelement.com Tel.: (495) 725-3251   Fax: (495) 797-3250 General
Director www.otkritiefc.ru  

 

Deputy Director of the Factoring

Transactions Department

 

/s/ Z.V. Smirnova    Z.V. Smirnova   /s/  E.I. Sbitneva   E.I. Sbitneva        
      L.S.       L.S.    

 

 

 

 

 

